Citation Nr: 1342879	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  11-15 635	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  

2.  Entitlement to a disability rating in excess of 40 percent for residuals of head trauma, status post craniotomy.

3.  Entitlement to a disability rating in excess of 10 percent for anosmia.

4.  Entitlement to a disability rating in excess of 10 percent for loss of taste.

5.  Entitlement to a compensable disability rating for left eye ptosis.

6.  Entitlement to a compensable disability rating for residuals of fracture affecting the ethmoid and left frontal sinuses with a maxillary sinus cyst.

7.  Entitlement to a compensable disability rating for residuals of a upper left lip injury.

REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to April 1995, with four months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 RO decision.  The Veteran and his spouse presented sworn testimony in support of his appeal during an April 2012 videoconference hearing on appeal before the undersigned Veterans Law Judge.  The transcript is of record and has been reviewed.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The issues of entitlement to increased disability ratings for residuals of head trauma, anosmia, lost of taste, residuals of fracture affecting the ethmoid and left frontal sinuses, left eye ptosis, and residuals of a left upper lip injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities arise from a single accident; therefore the combined rating of 60 percent is considered a single disability under law.

2.  The Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  

For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose. 

The Veteran has been awarded service connection for residuals of head trauma, status post craniotomy, currently rated as 40 percent disabling; a mood disorder, currently rated as 30 percent disabling; anosmia, rated as 10 percent disabling; loss of taste, rated as 10 percent disabling; left eye ptosis, rated as noncompensably disabling; residuals of fracture affecting the ethmoid and left frontal sinuses with a maxillary sinus cyst, rated as noncompensably disabling; and residuals of a upper left lip injury, rated as noncompensably disabling.  The combined disability rating is 60 percent.  38 C.F.R. § 4.25.  All of his service-connected disabilities arise from a single automobile accident in service and thus must be considered as one disability under governing regulation.  As such, viewing his 60 percent combined rating as a single disability, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), IF in the judgment of VA, his service-connected disabilities render him unemployable.

According to his own report, the Veteran is not a high school graduate, but received a General Equivalency Degree after entering service.  His primary employment and work experience has been in warehouse work and construction.  However, the evidence of record, to include the hearing testimony, establishes that he is no longer able to continue working in these capacities.  He was awarded Social Security Disability benefits in a November 2011 decision based upon his inability to perform his past work and to find jobs in the national economy that he would be able to perform in light of his age, education, work experience, and residual functional capacity.  

The Social Security Administration is bound by different laws and regulations than the VA; however, the findings and conclusions of that agency are highly relevant to the VA's determination.  For example, while VA's total disability ratings must be evaluated regardless of age, the Social Security Administration may consider age, as they have done here.  Nevertheless, the Board finds that the Social Security Administration's conclusions about the Veteran's employability are pertinent to our analysis as well.  In this case, the Social Security Administration finding that the Veteran is practically disabled from employment in the national economy is directly relevant to the Board's analysis of whether the Veteran is in fact rendered "unemployable".  

VA treatment records reflect some cognitive impairment related to the traumatic brain injury the Veteran sustained during the in-service automobile accident.  In addition to this cognitive impairment, he has a service-connected mood disorder which has been attributed to the accident, as well.  This combination of neurologic and psychiatric impairment is particularly disabling and would reasonably be expected to have a greater impact upon the Veteran's employability, especially in light of his limited work history.  The conclusions of the Social Security Administration vocational experts regarding his chances of finding any job he could perform in the national economy confirm this greater impact.  

Upon careful review, therefore, the Board holds that the evidence supports the Veteran's claim for a total disability rating for compensation based on individual unemployability.  The appeal is therefore granted.

Given the grant of the benefits sought reached herein, exposition of the VA's duties to notify and assist the Veteran in the development of his claim is not necessary.  

ORDER

A total disability rating based upon individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran filed a claim for increased disability ratings for all of his service-connected disabilities in April 2009.  The RO denied the benefits sought in a June 2010 decision, providing notice of the denial in a letter dated the same month.  (Service connection for a mood disorder was not granted until September 2010; thus, this currently-service-connected disability was not a subject of the June 2010 decision.)  The Veteran's attorney filed a notice of disagreement as to the denial in May 2011, followed by more specific argument in June 2011.  The Board finds that both or either of these statements constitute a notice of disagreement with the June 2010 decision, because they were filed within the requisite time period and they indicate dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302. The RO has not yet issued a statement of the case however.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons under VA law.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

However, in light of the Board's finding above, the Veteran, in consultation with his attorney, may simply wish to withdraw all remaining claims with the RO (in writing).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to increased disability ratings for residuals of head trauma, anosmia, lost of taste, residuals of fracture affecting the ethmoid and left frontal sinuses, left eye ptosis, and residuals of a left upper lip injury.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


